 1

 2

 3

 4

 5

 6
                                   UNITED STATES DISTRICT COURT
 7                                WESTERN DISTRICT OF WASHINGTON
                                            AT SEATTLE
 8
      CHRISTOPHER TAYLOR,                              CASE NO. C18-1802 RSM
 9

10                   Plaintiff,                        ORDER GRANTING DEFENDANT KING
                                                       COUNTY’S MOTION TO DISMISS
11           v.
12    KING COUNTY,
13
                     Defendant.
14

15          This matter is before the Court on Defendant King County’s Motion to Dismiss (Dkt. #6).
16   Plaintiff filed this action in the Superior Court of Washington for King County on October 19,
17
     2018. Dkt. #1 at 5–6. Plaintiff specified that: “This suit is brought against King County WA
18
     under the torture act and ATA anti[-]terrorism act for conspiracy to infringe with the public and
19
     FBI on intellectual property of legislation of marijuana restate and the exclusive right on a
20

21   software program and a patent and copyright on a water system.” Dkt. #1 at 5–6 (errors in

22   original). Defendant removed the action to this Court because Plaintiff asserted claims under

23   federal law. Dkt. #1.
24
            Defendant now seeks dismissal under Federal Rule of Civil Procedure 12(b)(6). Dkt. #6.
25
     Rule 12(b)(6) provides for dismissal where a complaint fails “to state a claim upon which relief
26
     can be granted.” Fed. R. Civ. P. 12(b)(6). A complaint is sufficient when it contains allegations



     ORDER – 1
     establishing “a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678
 1

 2   (2009).

 3             Here, Defendant succinctly details that Plaintiff has alleged claims upon which he cannot

 4   obtain relief and has failed to adequately plead those claims. Dkt. #6. First, Plaintiff’s claims
 5
     under the Torture Act (18 U.S.C. §§ 2340–2340b) fail because Plaintiff cannot seek a civil
 6
     remedy under this federal criminal statute. Dkt. #6 at 3–4. Defendant also notes that, regardless,
 7
     the Torture Act applies to acts and attempted acts of torture occurring outside of the United
 8
     States, and Plaintiff has not alleged any acts occurring outside of the United States. Id. at 3–4
 9

10   (citing 18 U.S.C. § 2340a). Second, Defendant notes that Plaintiff’s claims under the Anti-

11   Terrorism Act (18 U.S.C. §§ 2331–2339d) fail because, while the act does provide for civil
12   remedies, ATA addresses acts of “international terrorism.” Dkt. #6 at 4–5 (citing 18 U.S.C.
13
     § 2333(a)). Defendant notes that “Plaintiff does not allege that he suffered damage to person or
14
     property as a result of international terrorism.” Dkt. #6 at 5. Defendant accordingly argues that
15
     Plaintiff has not pled a claim upon which relief can be granted and that Plaintiff’s action must be
16

17   dismissed. Id.

18             Plaintiff has not responded.1 Pursuant to the Court’s Local Civil Rules, the Court

19   considers Plaintiff’s failure to respond to be “an admission that the motion has merit.” LCR
20   7(b)(2). For this reason and the reasons detailed above and in Defendant’s Motion, dismissal is
21
     appropriate.2
22

23
     1
      The Court also notes, as Defendant pointed out, that Plaintiff has had four similar actions
24   before this Court, all of which have been dismissed in their preliminary stages. Taylor v. DEA,
25   Case No. 18-334RAJ; Taylor v. DEA, Case No. 18-687RSM; Taylor v. Microsoft, Case No. 18-
     899RAJ; and Taylor v. FBI Seattle, Case No. 18-1045RSM.
26
     2
      The Court further finds that leave to amend should not be granted as any such amendment
     would be futile. Noll v. Carlson, 809 F.2d 1446, 1448 (9th Cir. 1987) (leave to amend should be


     ORDER – 2
            Accordingly, having reviewed Defendant’s Motion and the relevant record, the Court
 1

 2   finds and ORDERS that Defendant King County’s Motion to Dismiss (Dkt. #6) is GRANTED,

 3   all of Plaintiff’s claims are DISMISSED and this matter is CLOSED.

 4          DATED this 14th day of February 2019.
 5

 6

 7
                                                   A
                                                   RICARDO S. MARTINEZ
                                                   CHIEF UNITED STATES DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
     granted “unless it is absolutely clear that the deficiencies of the complaint could not be cured by
     amendment”).


     ORDER – 3
